        Case 6:19-mj-00083-JDP Document 11 Filed 08/18/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     DEREK BYERS
 7
 8                                       IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 6:19-mj-00083-JDP
12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13    vs.
                                                        Date: September 2, 2020
14    Derek Byers,                                      Time: 10:00 a.m.
                                                        Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Derek Byers, hereby stipulate and jointly move this Court to continue Mr. Byers’s
20   hearing scheduled for August 18, 2020 until September 2, 2020.
21              On May 6, 2020, Mr. Byers’s case was continued for a change of plea on August 18, 2020.
22   The parties are actively working towards a settlement, but have not reached a final agreement yet.
23   The undersigned requests the change of plea be continued until September 2, 2020 to finalize a
24   settlement agreement. The government does not object.
25    //
26    //
27    //
28

     ddA
       Byers / Stipulation to Continue                   -1-
       Status Conference
        Case 6:19-mj-00083-JDP Document 11 Filed 08/18/20 Page 2 of 3


 1                                       Respectfully submitted,
 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: August 17, 2020              /s/ Sean Anderson
                                         Sean Anderson
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park
 7
 8   Dated: August 17, 2020              HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       Derek Byers
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Byers / Stipulation to Continue     -2-
       Status Conference
        Case 6:19-mj-00083-JDP Document 11 Filed 08/18/20 Page 3 of 3


 1                                                  ORDER
 2              The above stipulation to continue the status conference in case 6:19-mj-00083 JDP until
 3   September 2, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:          August 18, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Byers / Stipulation to Continue                 -3-
       Status Conference
